UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-02898_ ­­ Value Line US Government Money Market Fund,Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31, 2011 Date of reporting period: June 30,2011 Item I.Reports to Stockholders. A copy of the Semi- Annual Report to Stockholders for the period ended 6/30/11 is included with this Form INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 S E M I–A N N U A L R E P O R T J u n e 3 0 , 2 0 1 1 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line U.S. Government Money Market Fund, Inc. REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary An investment in Value Line U.S. Government Money Market Fund, Inc. is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00081083 Value Line U.S. Government Money Market Fund, Inc. To Our Value Line U.S. Government To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six months ended June 30, 2011. I encourage you to carefully review this report, which includes economic highlights, your Fund’s performance data, schedule of investments, and financial statements. For the six months ended June 30, 2011, the total return of the Value Line U.S. Government Money Market Fund was 0.01% as compared to the Lipper average taxable money market fund return of 0.01% for the same six-month period*. The Federal Reserve Board’s policy of keeping short interest rates low that was in place since 2009 has continued throughout this year. Consequently money market fund returns continue to remain low. As a result, similar to many other money market funds, the Advisor has continued to waive its management fee within this extremely low short-term rate environment, and has been subsidizing the Fund to cover its expenses. As of June 30, 2011, the total net assets of the Fund were approximately $ 78.1 million and the average days to maturity were 41 days. We continue to invest in the highest quality securities while looking for opportunities for yield enhancement. U.S Government, U.S. Agency obligations and other securities fully backed by the federal government and/or issued under an economic stimulus program, comprise almost 90% of holdings as of the end of June. The remaining assets are invested in top tier commercial paper rated at least A-1/P-1 by Standard & Poor’s and Moody’s, respectively. Several months after placing a negative outlook on the ratings of U.S. Treasury bonds, in early August S&P did downgrade U.S. long-term debt ratings from AAA to AA+. The rating agency cited concerns about the limited deficit reduction to be expected from the recent debt ceiling bill. A similar ratings cut followed for long-term debt issued by U.S. Agencies Fannie Mae, Freddie Mac, and the Federal Home Loan Bank. The other 2 primary nationally recognized rating agencies, Moody’s and Fitch, left the U.S. Treasury and U.S. Agency debt ratings intact at AAA. The single Agency rating downgrade has not affected the Fund’s ability to hold short-term U.S. Treasury or U.S. Agency debt. These securities are still considered to be of high quality. Treasury bond prices have been firm and liquidity strong despite S&P’s rating action. All of us at the Adviser recognize that it has been difficult navigating the capital markets in 2011 and appreciate your confidence in us. We are working to find attractive investments that meet your Fund’s objectives in this period of low interest rates and we continue to welcome the opportunity to serve your investment needs. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Liane Rosenberg Liane Rosenberg, Portfolio Manager * Lipper Money Market Funds invest in high quality financial instruments rated in the top two investment grades with dollar-weighted average maturities of less than 90 days with the intent of maintaining a constant NAV. An investment cannot be made in a Lipper average. 2 Value Line U.S. Government Money Market Fund, Inc. Money Market Fund Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad US stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the US recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth was only modestly better at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appears to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. This downgrade did not affect short-term Treasuries. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the US Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, pushing interest rates down to the lowest levels in 2 years. 3 Value Line U.S. Government Money Market Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2011 through June 30, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 1/1/11 Ending account value 6/30/11 Expenses paid during period 1/1/11 thru 6/30/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.14% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line U.S. Government Money Market Fund, Inc. Schedule of Investments (unaudited) Principal Amount Yield† Maturity Date Value U.S. GOVERNMENT AGENCY AND GOVERNMENT SPONSORED OBLIGATIONS (60.6%) $ American Express Bank FSB, FDIC Guaranteed (1) % 12/9/11 $ Federal Home Loan Bank Discount Notes 7/8/11 Federal Home Loan Bank Discount Notes 7/11/11 Federal Home Loan Bank Discount Notes 7/14/11 Federal Home Loan Bank Discount Notes 7/20/11 Federal Home Loan Bank Discount Notes 7/29/11 Federal Home Loan Bank Discount Notes 8/18/11 Federal Home Loan Bank Discount Notes 8/24/11 Federal Home Loan Bank Discount Notes 9/2/11 Federal Home Loan Bank Discount Notes 9/9/11 Federal Home Loan Bank Discount Notes 9/12/11 Federal Home Loan Bank Discount Notes 9/14/11 Federal Home Loan Bank Discount Notes 9/16/11 Federal Home Loan Mortgage Corporation Discount Notes 7/15/11 Federal Home Loan Mortgage Corporation Discount Notes 8/17/11 Federal Home Loan Mortgage Corporation Discount Notes 9/1/11 Federal Home Loan Mortgage Corporation Discount Notes 9/7/11 Federal Home Loan Mortgage Corporation Discount Notes 9/13/11 Federal Home Loan Mortgage Corporation Discount Notes 9/14/11 Federal Home Loan Mortgage Corporation Discount Notes 9/26/11 Federal Home Loan Mortgage Corporation Discount Notes 9/27/11 Federal Home Loan Mortgage Corporation Discount Notes 10/13/11 Federal Home Loan Mortgage Corporation Discount Notes 10/17/11 Federal Home Loan Mortgage Corporation Discount Notes 11/7/11 Federal National Mortgage Association Discount Notes 7/11/11 Federal National Mortgage Association Discount Notes 7/13/11 Federal National Mortgage Association Discount Notes 7/18/11 Federal National Mortgage Association Discount Notes 8/8/11 Federal National Mortgage Association Discount Notes 8/22/11 Federal National Mortgage Association Discount Notes 9/13/11 Federal National Mortgage Association Discount Notes 9/14/11 Federal National Mortgage Association Discount Notes 9/19/11 Federal National Mortgage Association Discount Notes 9/21/11 Federal National Mortgage Association Discount Notes 9/28/11 Federal National Mortgage Association Discount Notes 9/30/11 Federal National Mortgage Association Discount Notes 10/12/11 Federal National Mortgage Association Discount Notes 10/19/11 Federal National Mortgage Association Discount Notes 11/21/11 TOTAL U.S. GOVERNMENT AGENCY AND GOVERNMENT SPONSORED OBLIGATIONS (Amortized Cost $47,282,993) See Notes to Financial Statements. 5 Value Line U.S. Government Money Market Fund, Inc. June 30, 2011 Principal Amount Yield† Maturity Date Value COMMERCIAL PAPER (14.7%) $ Abbot Laboratories 7/25/11 $ Abbot Laboratories 8/30/11 Cargill, Inc. 7/11/11 eBay, Inc. 7/6/11 J.P. Morgan & Chase 7/11/11 John Deere Credit Ltd. 7/21/11 Nestle Capital Corp. 7/25/11 Northwest Natural Gas Co. 7/13/11 PepsiCo, Inc. 7/21/11 Shell International Finance B.V. 7/14/11 Target Corp. 7/5/11 Unilever Capital Corp. 7/25/11 Walt Disney Co. (The) 7/18/11 Westpac Banking Corp. 8/4/11 TOTAL COMMERCIAL PAPER (Amortized Cost $11,499,209) TOTAL INVESTMENT SECURITIES (75.3%) (Cost $58,782,202) REPURCHASE AGREEMENT (23.1%) With Morgan Stanley, 0.00%, dated 06/30/11, due 07/01/11, delivery value $18,000,001 (collateralized by $18,300,000 U.S. Treasury Notes 0.8750% due 02/29/12, with a value of $18,443,155) TOTAL REPURCHASE AGREEMENTS (Amortized Cost $18,000,000) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (1.6%) NET ASSETS (100.0%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($78,065,570 ÷ 78,093,033 shares outstanding) $ † The rate shown on discount securities represents the yield or rate at the end of the reporting period. Rate at June 30, 2011. Floating rate changes monthly. See Notes to Financial Statements. 6 Value Line U.S. Government Money Market Fund, Inc. Statement of Assets and Liabilities at June 30, 2011 (unaudited) Assets: Investment securities, at value (Cost - $58,782,202) $ Repurchase agreement (Cost - $18,000,000) Cash Receivable for capital shares sold Prepaid expenses Other receivable Interest receivable Total Assets Liabilities: Payable for capital shares redeemed Dividends payable to shareholders 55 Accrued expenses: Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.10 par value (authorized 2 billion shares, outstanding 78,093,033 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized gain on investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share $ Statement of Operations for the Six Months Ended June 30, 2011 (unaudited) Investment Income: Interest $ Dividends Total Income Expenses: Advisory fee Service and distribution plan fees Transfer agent fees Printing and postage Auditing and legal fees Registration and filing fees Custodian fees Directors’ fees and expenses Insurance Other Total Expenses Before Custody Credits and Fees Waived and Reimbursements Less: Advisory Fees Waived ) Less: Reimbursement by the Adviser ) Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 7 Value Line U.S. Government Money Market Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended June 30, 2011 (unaudited) and for the Year Ended December 31, 2010 Six Months Ended
